Citation Nr: 1106356	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for aortic 
insufficiency with valve replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.E.

ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1977 to June 1992.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision of 
the St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 2010, a Travel Board hearing was 
held before the undersigned; a transcript of the hearing is 
associated with the claims file.    
 
The basis of the current claim is that VA failed to 
properly diagnose/treat the Veteran's heart condition, 
leading to a valve replacement.  She has also raised the 
matter of direct and secondary service connection for a 
heart disability (July 2010 correspondence), but that 
claim has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  The issue of entitlement to benefits 
under section 1151 and entitlement to direct or secondary 
service connection are both legally and factually distinct 
and are therefore not intertwined.  Therefore, the Board 
does not have jurisdiction over the direct and secondary 
service claims, and they are referred to the AOJ for 
appropriate action.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on her part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159.   

In July 2007 the Veteran submitted a release for records of 
treatment at Wyckoff Height Medical Center in Brooklyn, New York 
from June 2004 to August 2004.  Review of the claims file reveals 
that these records were not secured.  As the Veteran has 
identified these records and they may contain pertinent (perhaps 
critical) evidence regarding her claim, they must be sought.   

The Board also notes a due process/procedural issue that merits 
remand for RO consideration.  In March 2006, in response to the 
Veteran's July 2005 notice of disagreement (NOD), the RO issued a 
statement of the case (SOC) in the matters of entitlement to an 
earlier effective date (EED) for acquired psychiatric disability 
and a rating in excess of 50 percent for major depression and 
panic disorder.  Within the time period for filing a VA Form 9 
(substantive appeal) the Veteran submitted correspondence 
indicating that she was "requesting more time to complete VA 
Form 9 due to surgery."  While this correspondence is a request 
for extension of the time limit for filing her substantive appeal 
(See 38 C.F.R. § 20.303), even applying a broad interpretation, 
the Board cannot construe it as a substantive appeal in and of 
itself.  Accordingly these matters are not before the Board.           

However, the Board does observe that the RO never granted or 
denied the 2006 request for an extension.  Although there is no 
legal entitlement to an extension of time, it is pertinent to 
note that Congress has created the veterans' benefits system to 
be both "paternalistic" and "uniquely pro-claimant."  See 
Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. 
Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Since VA did not inform the Veteran of a 
decision on her extension request, that request remains open and 
pending.  See Hauck v. Brown, 6 Vet.App. 518, 519 (1994) (holding 
that "where an appellant never received notification of any 
denial . . ., the one-year period within which to file an NOD, 
which commences with the 'the date of mailing of notice of the 
result of initial . . . determination,' did not begin to run"); 
see also Tablazon v. Brown, 8 Vet.App. 359, 361 (1995) (to the 
same effect). 

Accordingly, the Board finds that remand of these matters is 
necessary for further RO consideration.  


The Veteran is advised that governing regulation provides 
that when evidence requested in connection with a claim 
(to include identifying information and releases) for VA 
benefits is not furnished within a year after the date of 
request the claim is to be considered abandoned.  
38 C.F.R. § 3.158(a). 

Accordingly, the case is REMANDED for the following:

1.	The RO should ask the Veteran to provide a 
release necessary for VA to secure records 
of private treatment/evaluations (received 
from Wyckoff Height Medical Center).  The 
RO must secure for association with the 
claims file the complete clinical records 
from said institution.  If the RO is 
unable to obtain these records, the 
Veteran must be provided notice and given 
the opportunity to submit the records 
herself. 

2.	The RO should determine whether the 
Veteran's May 2006  request for an 
extension of time to file her substantive 
appeal (in the matters of entitlement to 
an EED for acquired psychiatric disability 
and a rating in excess of 50 percent for 
major depression and panic disorder) 
showed good cause.  If so, provide the 
Veteran notice of the time period within 
which she must perfect her appeal.  If 
not, provide the Veteran notice of a 
denial of the extension request, along 
with her appellate rights.  

3.	The RO should then re-adjudicate the 
section 1151 claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

